DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 18 March 2021.  In view of this communication, claims 1-3, 5-12, and 14-20 are now pending in the application, with claims 16-20 being withdrawn from consideration.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Stango (Reg. No. 73,750) on 24 March 2020.
The application has been amended as follows: 
Claims 16-20 are cancelled.
Response to Arguments
The Applicant’s arguments, filed 18 March 2021, have been fully considered and are persuasive.
The Applicant’s arguments (pages 8-10 of the Remarks) allege that the previously applied prior art references do not disclose the amended limitations of claim 1, which specify the structure of the upper and lower rotor poles making up the multi-ray star shape, their alignment with one another, and that they enclose the stator assembly.  This 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-3, 5-12, and 14-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a kinetic energy storage system comprising:
a vacuum container enclosing a vacuum chamber; and
a flywheel located within the vacuum chamber, wherein the flywheel comprises:
a rotor assembly and a stator assembly located within the rotor assembly,
wherein the one or more stator pole cores are configured to produce a magnetic flux in an upward, downward, and radially outward direction, and
wherein the rotor assembly has a multi-ray star shape, the rotor assembly further comprising:
upper and lower rotor cups comprising:
the upper/lower rotor poles being oriented perpendicular to the lower rotor arms, such that the upper/lower rotor cup is cup shaped, wherein the upper/lower rotor poles extend and maintain the multi-ray star shape perpendicularly from the upper/lower rotor arms, and wherein each of the upper/lower rotor poles are circumferentially separated from each other due to the multi-ray star shape, 
wherein electromagnetic torque is produced by the multi-ray star shape formed by the upper and lower rotor arms,
wherein the upper rotor poles are aligned with the lower rotor poles, and 
wherein the upper rotor poles are connected to the lower rotor poles to enclose the stator assembly within the multi-ray star shape of the rotor assembly.
While the prior art discloses similar rotor assemblies, the assembly recited above differs in the precise structure of the rotor poles as they attach to the rotor cups and enclose the stator assembly.  This structure, at least in combination with the other claimed features, is not disclosed in the prior art and, therefore, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834